EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title:
A METHOD, COMPUTER-READABLE NON-TRANSITORY STORAGE MEDIA, AND SYSTEM FOR DISTRIBUTING AND UPDATING PRODUCT CATALOGS TO WIRELESS DEVICES

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations:
	When considering each of the limitations, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 9 reciting one or more computer-readable non-transitory storage media (i.e., article of manufacture), and claim 15 reciting a system (i.e., machine). With respect to independent claims 1, 9, and 15, the eligible features include:
	comparing the first identifier to a first client identifier stored on the first client device which indicates a first existing version of product information associated with the first set of products currently installed on the first client device;
comparing the second identifier to a second client identifier stored on the first client device which indicates a second existing version of product information associated with the second set of products currently installed on the first client device; and
transmitting, to the first client device based on the one or more first and second download links, the identified one or more first incremental upgrade packages and the one or more second incremental upgrade packages, wherein the one or more first and second incremental upgrade packages are configured to upgrade the first existing version of product information and the second existing version of product information stored on the first client device to the first latest version of product information and the second latest version of product information.
The claims recite an abstract idea because the claims recite providing product availability at establishments, which is a sales activity. However, this abstract idea is integrated into a 

Prior Art Considerations
The claims are allowable due to the combination of features. Specifically, the claims recite a method, one or more computer-readable non-transitory storage media, and a system for distributing downloadable package containing product information. First and second geographic regions are determined, with the second being smaller and located within the first region. Pluralities of establishments are also identified in the first and second geographic regions, with each first and second subsets of establishments having a first and second set of products that include different products. A plurality of first and second incremental upgrade packages are generated to upgrade different versions of the product information associated with the sets of products that are installed on the client devices to the latest version of the first and second sets of product information. The first and second incremental upgrade packages are then stored for distribution to the client devices. 
A first client device sends a request that identifies a first establishment of interest that is within both the first and second subsets of establishments. The first client device receives first and second identifiers that identify the first and second latest versions of product information 
The utilization of a variety of incremental upgrade packages that are identified by a client device based on existing versions of the packages on the client device, and downloading the corresponding upgrade packages via the client device generating a download link for each incremental upgrade package is novel over the cited prior art. The cited prior art utilizes electronic product catalogs based on geographical location and enables downloadable updates, but the cited prior art fails to obviously teach the capability of the client device generating the download link based on the required upgrade packages for that particular device.
The most relevant prior art of record includes Taylor (US 20170098266 A1), Preston et. al. (US 8924510 B1), Petkov et. al. (US 8930318 B1), and Ben Haim et. al (US 10028117 B1). Newly cited Chaudhri et. al. (US 20030149581 A1) and Marks (AU 2014348888 B2) are also relevant.
Taylor discloses a method, non-transitory computer readable medium, and system associated with a plurality of local businesses (Taylor: fig 2; [0050]). Hierarchical geographical regions are determined and identified based on the location of the user device, and the user can then use those geographical regions to find particular products at various businesses (Taylor: figs 3, 6; [0055]-[0057], [0063]-[0064], [0069]). The product information for each business is updated in real-time to the user device, and the user can select from the various businesses based on the products available (Taylor: figs 2-3, 6; [0055]-[0057], [0063]-[0064]). Each business page 
Preston discloses methods and systems for distributing electronic product catalogs using a CDN (Preston: figs 1-2; [4:30-35]; [6:38-46]). The product catalogs are updated in real-time and the latest version is distributed to devices (Preston: [6:10-13]; [6:38-46]). The Consumer Storefront Application makes a real-time request for personalized product catalogs via a web-based connection, and the identified updated product catalog is transmitted to the Consumer Storefront Application operated on the user device based on the data associated with the user device (Preston: figs 2-3; [7:48-51]; [8:13-18]; [5:17-21]). Preston does not disclose multiple businesses in geographical regions of various sizes, nor are the catalogs installed on the user devices. Preston also does not disclose that download links are generated by the client device for identifying the necessary upgrade packages.
Petkov discloses methods and systems for software updates on electronic devices (Petkov: [2:62-66]). The electronic devices communicate with an update server to determine if an update is necessary (Petkov: [4:24-27]; [4:61-66]). One or more download links are generated by the server and provided to the electronic device by comparing the software currently installed on the electronic device to the updates available at the server (Petkov: fig 2; [4:24-27]; [4:58-60]; 
Ben Haim discloses a method and system for automated installation of content items onto mobile devices (Ben Haim: figs 4-5, 7; [6:49-61]). The mobile devices interact with a server network, which can be a cloud computing environment, to download and store the content to the mobile device (Ben Haim: fig 3; [6:49-61]). The download links can be generated by one or more mobile devices, and the devices can also share the downloaded content with other mobile devices that are within a certain proximity of the mobile device (Ben Haim: figs 5, 7; [2:33-39]). Ben Haim does not disclose product catalogs, multiple businesses where different products are sold, nor geographical regions of various sizes that contain said businesses. Ben Haim also does not disclose various incremental upgrade packages of product items based on packages already installed on the mobile device.
Chaudhri discloses methods and systems for connecting businesses and publishers via a CDN to distribute content (Chaudhri: fig 1; [0076]). The system utilizes network connections to find the most efficient CDN route for content delivery by collecting performance data and rerouting web content based on the performance data results (Chaudhri: figs 5A-5B, 7; [0085]-[0086], [0093]). Although disclosing content distribution via CDNs, Chaudhri does not disclose product catalogs, multiple businesses where different products are sold, nor geographical regions of various sizes that contain said businesses. Chaudhri also does not disclose various incremental upgrade packages of product items based on packages already installed on mobile devices.

Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While the references cited arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from Applicant’s disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 4-6, 9, 12-15 and 18-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, considering the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.


Examiner’s Comment
The Examiner notes the attached non-patent literature titled “Content Delivery Networks: State of the Art, Trends, and Future Roadmap”, published on April 17, 2020 by Behrouz Zolfaghari et. al. on ACM Computing Surveys, hereinafter referred to as “Zolfaghari.” Zolfaghari describes the State of the Art of CDNs, including performance abilities, scalability, and security measures. Zolfaghari also describes the current trends of CDNs and predicts machine learning and FOG computing will become more prevalently integrated into CDNs. However, Zolfaghari warns of the need for more thorough research into improved security measures. Although describing the implementation of content delivery networks, Zolfaghari does not describe all the features of the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625